Name: Council Regulation (EEC) No 1624/91 of 13 June 1991 amending Regulation (EEC) No 1431/82 laying down special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 No L 150/ 10 Official Journal of the European Communities 15 . 6 . 91 COUNCIL REGULATION (EEC) No 1624 /91 of 13 June 1991 amending Regulation (EEC) No 1431 /82 laying down Special measures for peas , field beans and sweet lupins THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the maximum guaranteed quantity system provided for in Article 3a ofRegulation (EEC) No 1431 / 82 ( 4 ), as last amended by Regulation (EEC) No 3577/ 90 ( 5 ), should be extended for one marketing year, HAS ADOPTED THIS REGULATION: Article 1 In Article 3a ( 1 ) of Regulation (EEC) No 1431 / 82, the following subparagraph shall be added: 'Notwithstanding the preceding subparagraph , for the 1991 / 92 marketing year only, the Council shall set the maximum guaranteed quantity at the same level as for 1990 / 91 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 13 June 1991 . For the Council The President A. BODRY (*) OJ No C 104 , 19 . 4 . 1991 , p. 46 . ( 2 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal ). ( 4 ) OJ No L 162 , 12 . 6 . 1982 , p. 28 . ( s ) OJ No L 353 , 17 . 12. 1990 , p. 23 .